Filed 6/14/16 P. v. Drummond CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----

THE PEOPLE,                                                                                  C080510

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF154449)

         v.

ALAN DRUMMOND,

                   Defendant and Appellant.



         Appointed counsel for defendant Alan Drummond has filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we will affirm the judgment.
                                                 BACKGROUND
         On July 30, 2015, defendant was at a local casino and got into a disagreement with
John Pulaski, a casino employee. Defendant punched Pulaski in the face. Pulaski was
knocked off his feet, fell backward, and lost consciousness for about a minute. Pulaski
was taken to the hospital for treatment for a broken orbital bone and a broken nose.




                                                             1
       Defendant pleaded no contest to battery with serious bodily injury and admitted a
prior strike and prior serious felony conviction. (Pen. Code, §§ 243, subd. (d), 667,
subds. (a)(1), (c), & (e).)
       Per the parties’ agreement, defendant was sentenced to the lower term of two
years, doubled pursuant to the strike, plus five years for the prior. The trial court
awarded 32 days of presentence custody credit and imposed a $300 restitution fine (Pen.
Code, § 1202.4, subd. (b)), a corresponding parole revocation fine suspended unless
parole is revoked (Pen. Code, § 1202.45), and various other fees and assessments.
Defendant appealed, obtaining a certificate of probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and asks us to determine whether there are any
arguable issues on appeal. (People v. Wende, supra, 25 Cal. 3d 436.) Counsel advised
defendant of the right to file a supplemental brief within 30 days of the date of filing of
the opening brief. More than 30 days have elapsed, and we have received no
communication from defendant. We have undertaken an examination of the entire record
and find no arguable error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.

                                                        /s/
                                                  Duarte, J.

We concur:


     /s/
Robie, Acting P. J.


     /s/
Renner, J.

                                              2